UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08747 Dividend and Income Fund  (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY 10005 (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005  (Name and address of agent for service) Registrant's telephone number, including area code:1-212-785-0900 Date of fiscal year end: 12/31 Date of reporting period: 1/1/13 – 6/30/13 Form N-CSRS is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSRS in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSRS and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSRS unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Stockholders. PORTFOLIO ANALYSIS June 30, 2013 Holdings by Security Type June 30, 2013* * Based on approximate percentages of net assets and may not add up to 100% due to leverage or other assets, rounding, and other factors. Allocations of less than 1% in aggregate are not shown. June 30, 2013 TOP TEN INDUSTRIES OF EQUITIES 1 Pharmaceutical Preparations 2 Semiconductors & Related Devices 3 Real Estate Investment Trust 4 Electronic & Other Electrical Equipment 5 Surgical & Medical Instruments & Apparatus 6 Telephone Communications 7 National Commercial Banks 8 Natural Gas Transmission 9 Electric Services 10 Petroleum Refining June 30, 2013 TOP TEN INDUSTRIES OF CORPORATE BONDS & NOTES 1 Natural Gas Transmission 2 Converted Paper & Paperboard Products 3 Electric Services 4 Services - Miscellaneous Amusement & Recreation 5 Personal Credit Institutions 6 Ice Cream & Frozen Desserts 7 Fats & Oils 8 Miscellaneous Business Credit Institution 9 Services - Equipment Rental & Leasing 10 Cable & Other Pay Television Services Holdings are subject to change. The above portfolio information should not be considered as a recommendation to purchase or sell a particular security and there is no assurance that any securities will remain in or out of the Fund. 1 TO OUR SHAREHOLDERS June 30, 2013 Dear Fellow Shareholders: It is a pleasure to submit this 2013 Semi-Annual Report for Dividend and Income Fund and to welcome our new shareholders who find the Fund’s investing approach attractive. The Fund seeks to achieve its primary investment objective of high current income and secondary objective of capital appreciation by investing, under normal circumstances, at least 50% of its total assets in income generating equity securities, including dividend paying common stocks, convertible securities, preferred stocks, securities of registered investment companies, exchange traded funds organized as investment companies or otherwise, real estate investment trusts, depositary receipts, and other equity related securities. Of course, there can be no assurance that the Fund will achieve its objectives. Economic and Market Report The Federal Open Market Committee (FOMC) of the Federal Reserve Bank (the “Fed”) issued a statement recently that economic activity in the United States has been expanding at a moderate pace. According to the FOMC, improvement has appeared in labor market conditions, household and business spending, and the housing sector. Yet, the FOMC also perceives the unemployment rate as elevated and fiscal policy as restraining economic growth. Positive for the U.S. economy would be the change in real GDP now projected by the Fed’s board members and bank presidents in the 3.0-3.5% range for 2014, in contrast to the 2.3-2.6% range for 2013. Meanwhile, the global economy continues to disappoint and the World Bank recently reduced its global growth forecast to 2.2% for 2013, down from its prior forecast of 2.4%. The recession in Europe has been particularly challenging and the European Central Bank recently forecasted that the eurozone economy will contract by 0.6% in 2013. In what would appear to be beneficial for financial markets, however, the Fed has indicated that it will keep the funds rate between 0 and 0.25% “at least as long” as the unemployment rate is above 6.5% and inflation one to two years out is projected to remain below 2.5%. Interestingly, the FOMC anticipates that inflation over the medium term likely will run at or below 2%. Financial markets seemed to falter, however, when the FOMC recently qualified its decision to purchase additional agency mortgage-backed securities at a pace of $40 billion per month and longer term Treasury securities at a pace of $45 billion per month. We continue to anticipate rising investor sentiment due to potential improvement in broad global economic data. We expect that ongoing eurozone financial stress and economic weakness in China and India may be somewhat offset by U.S. strength. Overall equity valuations and dividend yields are still generous and, while less compelling than at the beginning of 2013, higher quality equities appear to offer good value. Current market complacency, however, could exaggerate the downward reaction to a negative market shock from disappointing economic or financial news – such as a European sovereign default. Investment Strategy and Returns In view of these economic cross-currents, the Fund’s strategy in the first half of 2013 was to emphasize large, quality companies across a broad array of industries. At June 30, 2013, the Fund’s portfolio included 120 securities, with the top ten amounting to approximately 19% of total assets. At that time, the Fund’s investments totaled approximately $118 million, reflecting the use of about $12 million of leverage on net assets of nearly $106 million. Income generating equity and other assets comprised almost 97% of the investment portfolio, with the balance represented by fixed income securities. As the Fund pursues its primary investment of seeking high current income, with capital appreciation as a secondary objective, these holdings and allocations are subject to change at any time. In the first six months of 2013, the Fund’s net asset value return was 18.23%, including the reinvestment of dividends, and its market return, also including the reinvestment of dividends, was 24.49%. Generally, the Fund’s total return on a market value basis will be higher than total return on a net asset value basis in periods where there is a decrease in the discount or a increase in the premium of the market value to the net asset value from the beginning to the end of such periods. For comparison, in the same period, the S&P 500 Index total return was 13.82% and the BofA Merrill Lynch US High Yield Master II Total Return Index returned 1.46%, according to Morningstar. The indexes are unmanaged and do not reflect fees and expenses, nor are they available for direct investment. Quarterly Dividends On June 3, 2013, the Fund declared its second quarterly dividend for the year of $0.408 per share. The quarterly dividend distribution reflects the current managed distribution policy to provide shareholders with a relatively stable cash flow and to attempt to reduce or eliminate the Fund’s market price discount to its net asset value per share. The policy may be changed or discontinued without notice. The distributions are paid primarily from ordinary income and any net capital gains, with the balance representing return of capital. As of June 3, 2013 and based on the Fund’s results and estimates for the quarter, the distribution included approximately 35%, 0%, and 65% from net investment income, capital gains, and return of capital, respectively. 2 June 30, 2013 The Fund’s distributions are not tied to its investment income and realized capital gains and do not represent yield or investment return. The amounts and sources of distributions reported above are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Fund’s investment experience during the entirety of its fiscal year and may be subject to changes based on tax regulations. In early 2014, the Fund intends to send a Form 1099-DIV for the calendar year concerning the tax treatment of the dividend distributions that were paid to shareholders of record during the 12 months ended December 31, 2013. Changes to Anti-Takeover Provisions in the Governing Documents In June 2013, the Board of Trustees adopted several amendments to the Fund’s governing documents that would delay or prevent a change of control of the Fund that have not been approved by shareholders.These amendments, summarized in greater detail in the Policies and Updates section of this report, generally provide that: (A) a shareholder does not have the right to bring or maintain any action, proceeding, claim, or suit on behalf of the Fund except under certain circumstances; (B) any disputes, as defined, against the Fund or certain other parties shall in some circumstance be resolved through arbitration; and (C) the Fund will be indemnified for its expenses, etc. by a shareholder breaching any provision of the Fund’s governing documents or for any action against the Fund brought or caused by the shareholder in which such shareholder is not the prevailing party. Fund Website and Dividend Reinvestment Plan The Fund’s website, www.DividendandIncome Fund.com, provides investors with investment information, news, and other material regarding the Fund. The website also has links to the most recent S&P Stock Report on the Fund and to performance and daily net asset value reporting. You are invited to use this excellent resource to learn more about the Fund. For those shareholders currently receiving the Fund’s quarterly dividends in cash but are interested in adding to their account through the Fund’s Dividend Reinvestment Plan, we encourage you to review the Plan set forth later in this document and contact the Transfer Agent, who will be pleased to assist you with no obligation on your part. Potential Rights Offering On July 3, 2013, the Fund announced that it had filed a preliminary registration statement with the U.S. Securities and Exchange Commission for a potential non-transferable rights offering by the Fund to its shareholders. Under the proposed rights offering, each shareholder of record would receive one right for each share held on the record date. At least three rights will be required to acquire one additional share of the Fund. The subscription price is expected to be below both the market price and net asset value on the pricing date for the rights offering. Shareholders of record on the record date for the rights offering are expected to be entitled to oversubscribe, subject to certain limitations and subject to allotment, for additional shares pursuant to an over-subscription privilege. Other aspects of the rights offering, including the offering period, expiration date, subscription price, and record date, have yet to be determined. The Fund reserves the right to delay or cancel the rights offering. The offer and sale of any securities will be made only by means of a prospectus and only after the registration statement filed with the U.S. Securities and Exchange Commission has been declared effective. The announcement and this mention are neither an offer to sell these securities nor soliciting an offer to buy these securities in any state where the offer or sale is not permitted, and both are incomplete and subject to change. Long Term Strategies Our view of the markets suggests that the Fund may benefit over the long term from a disciplined portfolio selection strategy, employing leverage and other investment techniques as deemed appropriate, in seeking to provide shareholders with high current income, and secondarily, capital appreciation. We thank you for investing in the Fund and share your enthusiasm for its potential, as evidenced by the fact that affiliates of the Fund’s investment manager own approximately 7% of the Fund’s shares, pursuant to the Fund’s governing documents that permit ownership of more than 4.99% of the Fund’s outstanding shares with the prior approval of the Fund’s Board of Trustees. We look forward to serving your investment needs over the years ahead. Sincerely, Thomas B. Winmill Chairman, Investment Policy Committee 3 SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2013 (Unaudited) Financial Statements Common Stocks (96.83%) (a) Shares Cost Value Aircraft Engines & Engine Parts (0.88%) United Technologies Corp. $ $ Beverages (1.91%) Coca-Cola Company * PepsiCo, Inc. Biological Products (1.13%) Amgen Inc. Cable & Other Pay Television Services (1.17%) Time Warner Inc. Cigarettes (1.81%) Altria Group, Inc. Philip Morris International, Inc. Computer & Office Equipment (0.36%) International Business Machines Corporation Computer Communications Equipment (0.95%) Cisco Systems, Inc. Construction, Mining & Materials Handling Machinery & Equipment (1.00%) Dover Corp. Converted Paper & Paperboard Products (1.15%) Kimberly-Clark Corp. Crude Petroleum & Natural Gas (0.70%) Occidental Petroleum Corporation Deep Sea Foreign Transportation of Freight (0.98%) Seaspan Corp. Dolls & Stuffed Toys (1.07%) Mattel, Inc. Electric Services (2.64%) Entergy Corp. First Energy Corp. Southern Company Electromedical & Electrotherapeutic Apparatus (0.99%) Medtronic, Inc. Electronic & Other Electrical Equipment (4.56%) Emerson Electric Company General Electric Company (b) Koninklijke Philips Electronics N.V. Electronic & Other Services Combined (1.32%) Exelon Corp. PG&E Corp. See notes to financial statements. 4 SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2013 (Unaudited) Financial Statements Common Stocks (continued) Shares Cost Value Fire, Marine & Casualty Insurance (1.70%) Ace Ltd. $ $ Food & Kindred Products (2.50%) Campbell Soup Co. Kraft Foods Group, Inc.* Mondelez International, Inc. Grain Mill Products (1.15%) General Mills, Inc.* Investment Advice (0.60%) Invesco Ltd. Life Insurance (1.73%) MetLife, Inc. (b) Malt Beverages (0.73%) Molson Coors Brewing Company Measuring & Controlling Devices (0.84%) Rockwell Automation, Inc. Miscellaneous Fabricated Metal Products (0.91%) Parker-Hannifin Corp. Motor Vehicle Parts & Accessories (1.88%) Honeywell International, Inc. Motor Vehicles & Passenger Car Bodies (1.00%) PACCAR Inc. National Commercial Banks (3.94%) JPMorgan Chase & Co. U.S. Bancorp * Wells Fargo & Company * Natural Gas Transmission (0.90%) Kinder Morgan, Inc.* Natural Gas Transmission & Distribution (0.98%) Spectra Energy Corp.* Paints, Varnishes, Lacquers, Enamels & Allied Products (1.18%) PPG Industries, Inc.* Petroleum Refining (2.60%) Chevron Corp. ConocoPhillips Exxon Mobil Corp. Phillips 66 See notes to financial statements. 5 SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2013 (Unaudited) Financial Statements Common Stocks (continued) Shares Cost Value Pharmaceutical Preparations (10.57%) Abbott Laboratories $ $ AbbVie Inc.* Bristol-Myers Squibb Company Johnson & Johnson (b) Merck & Co., Inc. (b) Pfizer Inc. Sanofi Zoetis Inc.* Plastic Materials, Resins & Nonvulcanelastomers (1.60%) E.I. du Pont de Nemours and Company Dow Chemical Company Radio & TV Broadcasting & Communications Equipment (0.58%) QUALCOMM, Inc. Radio Telephone Communications (0.54%) Vodafone Group PLC ADR Railroads, Line-Haul Operating (1.78%) CSX Corp. Norfolk Southern Corp.* Real Estate Investment Trusts (5.08%) AvalonBay Communities, Inc.* Mid-America Apartment Communities, Inc.* Newcastle Investment Corp.* New Residential Investment Corp.* Refuse Systems (0.57%) Waste Management, Inc. Retail - Eating Places (0.84%) McDonaldʼs Corp. Retail - Grocery Stores (1.06%) The Kroger Co. (b) Retail - Miscellaneous Shopping Goods Stores (0.80%) Staples, Inc. Retail - Variety Stores (1.04%) Target Corp. Retail - Womenʼs Clothing Stores (2.52%) L Brands, Inc. (b) Savings Institution, Federally Chartered (0.85%) Peopleʼs United Financial, Inc. Security & Commodity Brokers, Dealers, Exchanges & Services (0.59%) NYSE Euronext See notes to financial statements. 6 SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2013 (Unaudited) Financial Statements Common Stocks (concluded) Shares Cost Value Semiconductors & Related Devices (6.05%) Analog Devices, Inc. $ $ Intel Corp.* Microchip Technology, Inc. STMicroelectronics N.V. Services - Business Services (1.92%) Lender Processing Services, Inc. The Western Union Company Services - Engineering, Accounting, Research, Management (0.35%) Paychex, Inc. (c) Services - Miscellaneous Repair Services (0.09%) Aquilex Holdings LLC Units * (c) (d) Services - Prepackaged Software (0.98%) Microsoft Corp. (b) Soap, Detergent, Cleaning Preparations, Perfumes, Cosmetics (0.87%) The Procter & Gamble Company Specialty Cleaning, Polishing and Sanitation Preparations (0.92%) Clorox Co. Surety Insurance (1.22%) Old Republic International Corp.* Surgical & Medical Instruments & Apparatus (4.10%) 3M Company Baxter International Inc. Becton, Dickinson and Company Telephone Communications (4.01%) AT&T, Inc. (b) Centurylink, Inc.* Verizon Communications, Inc. Trucking & Courier Services (No Air) (0.98%) United Parcel Service, Inc.* Water Transportation (0.77%) Carnival Corp. Wholesale - Groceries & Related Products (0.89%) Sysco Corp.* Total common stocks See notes to financial statements. 7 SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2013 (Unaudited) Financial Statements Corporate Bonds and Notes (11.42%) (a) Principal Amount Cost Value Auto/Truck Parts & Equipment - Orig (0.06%) $ Tower Automotive Holdings USA LLC, 10.625%, 9/1/17 (e) $ $ Cable & Other Pay Television Services (0.50%) CCO Holdings LLC, 7.00%, 1/15/19 Cogeneration Services & Small Power Producers (0.45%) Covanta Holding Corp., 7.25%, 12/1/20 Converted Paper & Paperboard Products (1.00%) Appleton Papers, Inc., 10.50%, 6/15/15 (e) Electric Services (0.91%) Edison Mission Energy, 7.00%, 5/15/17 Elwood Energy LLC, 8.159%, 7/5/26 Fats & Oils (0.53%) Darling International Inc., 8.50%, 12/15/18 (b) Hospital & Medical Service Plans (0.25%) Health Net, Inc., 6.375%, 6/1/17 Ice Cream & Frozen Desserts (0.54%) Dean Foods Company, 9.75%, 12/15/18 Miscellaneous Business Credit Institution (0.53%) PHH Corp., 9.25%, 3/1/16 Miscellaneous Electrical Machinery, Equipment & Supplies (0.25%) Spectrum Brands Holdings, Inc., 9.50%, 6/15/18 Natural Gas Transmission (1.35%) Energy Transfer Equity LP, 7.50%, 10/15/20 Niska Gas Storage US LLC, 8.875%, 3/15/18 Southern Star Central Corp., 6.75%, 3/1/16 Oil & Gas Field Exploration Services (0.48%) CGG-Veritas, 7.75%, 5/15/17 Papers & Allied Products (0.50%) Cascades, Inc., 7.75%, 12/15/17 Personal Credit Institutions (0.74%) Credit Acceptance Corp., 9.125%, 2/1/17 Racetracks (0.36%) Yonkers Racing Corp., 11.375%, 7/15/16 (e) Security Brokers, Dealers & Flotation Companies (0.19%) Penson Worldwide, Inc., 12.50%, 5/15/17 (c) Services - Equipment Rental & Leasing (0.52%) Aircastle Ltd., 9.75%, 8/1/18 See notes to financial statements. 8 SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2013 (Unaudited) Financial Statements Corporate Bonds and Notes (concluded) Principal Amount Cost Value Services - Miscellaneous Amusement & Recreation (0.78%) $ Cedar Fair LP, 9.125%, 8/1/18 $ $ Services - Prepackaged Software (0.41%) Scientific Games International, Inc., 9.25%, 6/15/19 Special Industry Machinery (0.50%) Novelis, Inc., 8.375%, 12/15/17 Wholesale - Electronic Parts & Equipment (0.29%) Brightstar Corp., 9.50%, 12/1/16 (e) Wholesale - Petroleum & Petroleum Products (0.28%) Crosstex Energy LP, 8.875%, 2/15/18 Total corporate bonds and notes Shares MASTER LIMITED PARTNERSHIPS (3.04%) (a) Natural Gas Transmission (3.04%) Energy Transfer Partners, L.P. (b) Enterprise Products Partners LP PREFERRED STOCK (0%) Financial (0%) Solar Cayman Ltd. (a) (d) (c) 0 MONEY MARKET FUND (0.06%) SSgA Money Market Fund, 7 day annualized yield 0.01% Total investments (111.35%) $ Liabilities in excess of other assets (-11.35%) ) Net assets (100.00%) $ (a) All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility, except for, those denoted by a * symbol. As of June 30, 2013, the value of securities pledged as collateral was $95,723,382. (b) All or portion of these securities are on loan pursuant to the Fundʼs Lending Agreement in the aggregate amount of $11,439,130. (c) Non-income producing. (d) Illiquid and/or restricted security that has been fair valued. (e) These securities are exempt from registration under Rule144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR American Depositary Receipt LLC Limited Liability Company LP Limited Partnership PLC Public Limited Company See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES (Unaudited) Financial Statements June 30, 2013 Assets Investments, at value (cost $90,003,908) $ Receivables: Dividends Interest Other assets Total assets Liabilities Bank credit facility borrowing Payables: Accrued expenses Investment management Administrative services Total liabilities Net Assets $ Net Asset Value Per Share (applicable to 6,062,197 shares issued and outstanding) $ Net Assets Consist of Paid in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments and options written ) Net unrealized appreciation on investments $ See notes to financial statements. 10 STATEMENT OF OPERATIONS (Unaudited) Financial Statements Six Months Ended June 30, 2013 Investment Income Dividends $ Interest Securities lending income Foreign tax withholding ) Total investment income Expenses Investment management Interest on bank credit facility Administrative services Legal Shareholder communications Bookkeeping and pricing Exchange listing and registration Trustees Auditing Custodian Insurance Other Total expenses Expense reduction ) Net expenses Net investment income Realized and Unrealized Gain (Loss) Net realized gain on investments Net unrealized appreciation on investments Net realized and unrealized gain Net increase in net assets resulting from operations $ See notes to financial statements. 11 STATEMENTS OF CHANGES IN NET ASSETS (Unaudited) Financial Statements Six Months Ended Year Ended June 30, 2013 December 31, 2012 Operations Net investment income $ $ Net realized gain (loss) on investments and options written ) Unrealized appreciation (depreciation) on investments and options written Net increase in net assets resulting from operations Distributions to Shareholders Net investment income ) ) Tax return of capital ) ) Total distributions ) ) Capital Share Transactions Reinvestment of distributions to shareholders Offering costs of rights offering charged to paid in capital - ) Increase in net assets from capital share transactions Total change in net assets Net Assets Beginning of period End of period $ $ End of period net assets include undistributed net investment loss $ ) $ ) See notes to financial statements. 12 STATEMENT OF CASH FLOWS (Unaudited) Financial Statements Six Months Ended June 30, 2013 Cash Flows From Operating Activities Net increase in net assets resulting from operations $ Adjustments to reconcile increase in net assets resulting from operations to net cash provided by (used in) operating activities: Unrealized appreciation of investments ) Net realized gain on sales of investments ) Purchase of long term investments ) Proceeds from sales of long term investments Net purchases of short term investments ) Amortization of premium net of accretion of discount of investments Decrease in interest receivable Increase in dividends receivable ) Increase in other assets ) Increase in accrued expenses ) Increase in investment management fee payable Increase in administrative services payable Net cash provided by operating activities Cash Flows from Financing Activities Bank credit facility repayment ) Cash distributions paid ) Net cash used in financing activities ) Net change in cash - Cash Beginning of period - End of period $ - Supplemental disclosure of cash flow information: Cash paid for interest on bank credit facility $ Non-cash financing activities not included herein consisted of: Reinvestment of dividend distributions $ See notes to financial statements. 13 NOTES TO FINANCIAL STATEMENTS June 30, 2013 (Unaudited) Financial Statements 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Dividend and Income Fund (the “Fund”), a Delaware statutory trust registered under the Investment Company Act of 1940, as amended (the “Act”), is a closed end management investment company whose shares are listed on the New York Stock Exchange under the ticker symbol DNI. The Fund’s primary investment objective is to seek high current income. Capital appreciation is a secondary objective. The Fund retains Bexil Advisers LLC as its Investment Manager. Pursuant to approval by shareholders at the Fund’s 2012 Annual Meeting on May 14, 2012, the Fund reorganized from a Maryland corporation called Dividend and Income Fund, Inc. into a Delaware statutory trust called Dividend and Income Fund (the “Reorganization”). As a result of the Reorganization, shareholders of the Maryland corporation acquired shares of the Delaware statutory trust equal in number and in value to the shares of the Maryland corporation they held immediately prior to the Reorganization. The Fund did not issue certificates representing the shares of the Delaware statutory trust issued in the Reorganization. References to the “Fund” in this report refer to the Maryland corporation prior to the Reorganization and the Delaware statutory trust afterwards. The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Subsequent events, if any, through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security Valuation – Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is in the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price. Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded. If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used. Debt obligations with remaining maturities of 60 days or less are valued at cost adjusted for amortization of premiums and accretion of discounts. Certain of the securities in which the Fund may invest are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Bonds may be valued according to prices quoted by a bond dealer that offers pricing services. Open end investment companies are valued at their net asset value. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of or pursuant to procedures established by the Fund’s Board of Trustees, called fair value pricing. Due to the inherent uncertainty of valuation, these values may differ from the value that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. A fair value price is an estimate and there is no assurance that such price will be at or close to the price at which a security is next quoted or next trades. Investments in Other Investment Companies – The Fund may invest in shares of other investment companies (the “Acquired Funds”) in accordance with the Act and related rules. Shareholders in the Fund bear the pro rata portion of the fees and expenses of the Acquired Funds in addition to the Fund’s expenses. Expenses incurred by the Fund that are disclosed in the Statement of Operations do not include fees and expenses incurred by the Acquired Funds. The fees and expenses of the Acquired Funds are reflected in the Fund’s total returns. Option Transactions – The Fund may write (i.e. sell) covered call options on securities or on indexes. The Fund writes covered call options to attempt to enhance returns through price changes of the option, increase income, hedge to reduce overall portfolio risk, and hedge to reduce individual security risk. When the Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security or currency in determining whether the Fund has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Fund. The Fund, as the writer of an option, bears the market risk of an unfavorable change in the price of the option. Writing option contracts results in off-balance sheet risk as the Fund’s ultimate obligation to satisfy terms of the contract may exceed the amount recognized in the Statement of Assets and Liabilities. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) continued Financial Statements Investments in Real Estate Investment Trusts (“REITs”) – Dividend income is recorded based on the income included in distributions received from the REIT investments using published REIT reclassifications including some management estimates when actual amounts are not available. Distributions received in excess of this estimated amount are recorded as a reduction of the cost of investments or reclassified to capital gains. The actual amounts of income, return of capital, and capital gains are only determined by each REIT after its fiscal year end, and may differ from the estimated amounts. Investment Transactions – Investment transactions are accounted for on the trade date (the date the order to buy or sell is executed). Realized gains or losses are determined by specifically identifying the cost basis of the investment sold. Investment Income – Interest income is recorded on the accrual basis. Amortization of premium and accretion of discount on corporate bonds and notes are included in interest income. Dividend income is recorded on the ex-dividend date. Expenses – Expenses deemed by the Investment Manager to have been incurred solely by the Fund are charged to the Fund. Expenses deemed by the Investment Manager to have been incurred jointly by the Fund and one or more of the investment companies for which the Investment Manager or its affiliates serve as investment manager, an internally managed investment company with substantially similar officers and directors, and other entities are allocated on the basis of relative net assets, except where a more appropriate allocation can be made fairly in the judgment of the Investment Manager. Expense Reduction Arrangement – Through arrangements with the Fund’s custodian and cash management bank, credits realized as a result of uninvested cash balances are used to reduce custodian expenses. No credits were realized by the Fund during the periods covered by this report. The Fund is reimbursed by its securities lending provider for certain custody transactions costs associated with securities lending. These reimbursements are included in expense reductions in the Statement of Operations. Distributions to Shareholders – Distributions to shareholders are determined in accordance with income tax regulations and are recorded on the ex-dividend date. Income Taxes – No provision has been made for U.S. income taxes because the Fund’s current intention is to continue to qualify as a regulated investment company under the Internal Revenue Code (the “IRC”) and to distribute to its shareholders substantially all of its taxable income and net realized gains. Foreign securities held by the Fund may be subject to foreign taxation. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. The Fund has reviewed its tax positions and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on federal, state, and local income tax returns for open tax years (2010-2012) or expected to be taken in the Fund’s 2013 tax returns. 2.FEES AND TRANSACTIONS WITH RELATED PARTIES The Fund has retained the Investment Manager pursuant to an investment management agreement. Under the terms of the investment management agreement, the Investment Manager receives a fee payable monthly for investment advisory services at an annual rate of 0.95% of the Fund’s Managed Assets. “Managed Assets” means the average weekly value of the Fund’s total assets minus the sum of the Fund’s liabilities, which liabilities exclude debt relating to leverage, short term debt, and the aggregate liquidation preference of any outstanding preferred stock. Pursuant to the investment management agreement, the Fund reimburses the Investment Manager for providing at cost certain administrative services comprised of compliance and accounting services. For the six months ended June 30, 2013, the Fund incurred total administrative costs of $80,735, comprised of $52,525 and $28,210 for compliance and accounting services, respectively. Certain officers and trustees of the Fund are officers and managers of the Investment Manager. As of June 30, 2013, affiliates of the Investment Manager owned approximately 7% of the Fund’s outstanding shares. 3.DISTRIBUTIONS TO SHAREHOLDERS AND DISTRIBUTABLE EARNINGS The Fund paid distributions totaling $4,940,086 for the six months ended June 30, 2013. The classification of these distributions for federal income tax purposes will be determined after the Fund’s fiscal year ending December 31, 2013. 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) continued Financial Statements The tax character of distributions paid for the year ended December 31, 2012 was: Year Ended December 31, 2012 Ordinary Income $ Return of Capital $ The components of distributable earnings on a tax basis at period end were as follows: December 31, 2012 December 31, 2011 November 30, 2011 Capital loss carryovers $ ) $ ) $ ) Unrealized net appreciation on investments and options written $ ) $ ) $ ) Federal income tax regulations permit post-October net capital losses, if any, to be deferred and recognized on the tax return of the next succeeding taxable year. Capital loss carryover is calculated and reported as of a specific date. Results of transactions and other activity after that date may affect the amount of capital loss carryover actually available for the Fund to utilize under the IRC and related regulations based on the results of future transactions. Under the IRC, capital losses incurred in taxable years beginning after December 22, 2010, are allowed to be carried forward indefinitely and retain the character of the original loss. The Fund has a net capital loss carryover as of December 31, 2012 of $71,757,341, of which $548,759 of short term and $1,923,633 of long term losses may be carried forward indefinitely, and $103,382, $16,849,903, $50,889,399, and $1,442,265 expires in 2013, 2015, 2016, and 2018, respectively. 4.VALUE MEASUREMENTS GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 -unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. • Level 2 -observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 -unobservable inputs for the asset or liability including the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in level 3. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) continued Financial Statements The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis: Equity securities (common and preferred stock) – Most publicly traded equity securities are valued normally at the most recent official closing price, last sale price, evaluated quote, or closing bid price. To the extent these securities are actively traded and valuation adjustments are not applied, they may be categorized in level 1 of the fair value hierarchy. Preferred stock and other equities on inactive markets or valued by reference to similar instruments may be categorized in level 2. Corporate bonds and notes – The fair value of corporate bonds and notes are estimated using various techniques which may consider, among other things, recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer. Although most corporate bonds and notes may be categorized in level 2 of the fair value hierarchy, in instances where lower relative weight is placed on transaction prices, quotations, or similar observable inputs, they may be categorized in level 3. Restricted and/or illiquid securities – Restricted and/or illiquid securities for which quotations are not readily available or reliable may be valued with fair value pricing as determined in good faith by the Investment Manager under the direction of or pursuant to procedures established by the Fund’s Board of Trustees. Restricted securities issued by publicly traded companies are generally valued at a discount to similar publicly traded securities. Restricted or illiquid securities issued by nonpublic entities may be valued by reference to comparable public entities or fundamental data relating to the issuer or both or similar inputs. Depending on the relative significance of valuation inputs, these instruments may be classified in either level 2 or level 3 of the fair value hierarchy. Derivative instruments – Exchange traded derivatives, such as equity option contracts, may be valued based on quoted prices from the exchange and may be categorized in level 1 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund’s assets. Refer to the Schedules of Portfolio Investments for detailed information on specific investments. ASSETS Level 1 Level 2 Level 3 Total Investments, at value Common stocks $ $
